                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                           4:18CR3143

      vs.
                                                           ORDER
FREDERICK ALAN VOIGHT,

                    Defendant.


      Defendant moves for an order requiring the government to disclose any
exculpatory information, and any reports, case files, and notes of I.R.S.
Investigator Earl Brown. He further requests an order requiring early disclosure of
material covered by the Jencks Act or Rule 26.2 of the Federal Rules of Criminal
Procedure. (Filing No. 110). For the reasons discussed below, the motion will be
denied.
                                    ANALYSIS

       1.      Brady and Rule 16 Disclosures.


      The government must disclose to the defendant all exculpatory information
in the possession of or reasonably available to the prosecution. Brady v.
Maryland, 363 U.S. 83 (1964) and Giglio v. United States, 405 U.S. 150 (1972).
And under Fed. R. Crim. P. 16(a)(1)(E) , the government must disclose
information within its possession and control that may be material to the defense
of the case.


      In response to Defendant’s motion for disclosure, the government states
“Voight has received voluminous discovery and has been provided with all
information, both exculpatory and inculpatory, which the United States has in its
possession at this point.” (Filing No. 118, at CM/ECF p. 5). The government
further states it “is not aware of any exculpatory information as outlined in Brady
v. Maryland,” and if it finds such information, it will provide it to the defendant.
(Filing No. 118, at CM/ECF p. 15).


      When a defendant moves to compel production of Brady and Rule 16
materials, the defendant must make a preliminary showing demonstrating that
the prosecution team possesses or has reasonable access to exculpatory and/or
material information that it has failed to disclose. Mere conclusory allegations that
federal prosecutors, agencies, and law enforcement officials are or may be
withholding such information are insufficient to justify entering an order
compelling further government disclosures. U.S. v. Roach, 28 F.3d 729, 734 (8th
Cir. 1994); U.S. v. Krauth, 769 F.2d 473, 476 (8th Cir. 1985).


      Voight appears to be claiming the prosecution must obtain the report, case
files, and notes of I.R.S. Investigator Earl Brown and then disclose them to
Voight. Defense counsel explains:

      The IRS began investigating Mr. Voight in 2007. The investigation
      ended in 2015. Discovery in this case shows that IRS examiner Earl
      Brown was brought into the investigation “to find things” on Mr.
      Voight. Discovery indicates Earl Brown did a thorough review of Mr.
      Voight and all of his business entities, and determined relatively no
      tax deficiency (even though the government sought millions of
      dollars in tax deficiencies/penalties) and further determined Mr.
      Voight’s business dealings were not a Ponzi scheme. This evidence
      is material to Mr. Voight’s defense and is in the possession of a
      government agency who investigated Mr. Voight for years and
      clearly provided information to the government in the prosecution of
      this case.

(Filing No. 110, at CM/ECF p. pp. 3-4).




                                          2
      Voight argues the government is obligated to disclose Investigator Brown’s
files because they are material to his defense and within the prosecution’s
control. But the prosecution does not intend to call Investigator Brown as a
witness, and the indictment does not allege criminal charges for violation of the
federal tax code. As such, Voight has failed to show how Agent Brown’s
assessment of facts he uncovered and the opinions he reached while performing
a tax investigation are material or potentially exculpatory as to the SEC and mail
fraud crimes at issue.


      Moreover, Voight does not claim the prosecution possesses Investigator
Brown’s report and records, and while Voight appears to argue those records are
nonetheless within the prosecution’s control, he has failed to present any
evidence or argument to support that assertion.


      The prosecution is “deemed to have knowledge of and access to anything
in the possession, custody or control of any federal agency participating in the
same investigation of the defendant.” United States v. Bundy, 968 F.3d 1019,
1037 (9th Cir. 2020) (quoting United States v. Bryan, 868 F.2d 1032, 1036 (9th
Cir. 1989)). The prosecutors’ discovery obligations are not violated by their failure
to produce documents that are possessed by agencies which are not involved in
the criminal investigation or when the prosecution has no control over the agency
officials who physically possess the documents. United States v. Morris, 80 F.3d
1151, 1169 (7th Cir.1996). See also, United States v. Long, 870 F.3d 741, 747
(8th Cir. 2017) (stating the prosecutor “has a duty to learn of any favorable
evidence known to the others acting on the government's behalf in the case. . . .”)
(emphasis added); United States v. Merlino, 349 F.3d 144, 154 (3d Cir. 2003);
United States v. Casas, 356 F.3d 104, 116 (1st Cir. 2004).




                                         3
      Here, the prosecution states that Agent Brown was interviewed one time
based on the statements made by defense counsel in this case (and after the
indictment was filed). The government believes (and will confirm) that the report
of that interview was submitted to Voight in discovery. Even after this interview,
Investigator Brown is not identified as a prosecution witness. The prosecutor
states he will attempt to determine if his office has any further information related
to Agent Brown in its case files, but under the circumstances presented, “the
United States cannot receive further IRS documents without separate judicial
process.” (Filing No. 118, at CM/ECF p. 16). The government argues it cannot be
ordered to subpoena or use judicial processes to obtain information that Voight
thinks may be relevant to his defense in this criminal action. Id.


      The court agrees. “[T]he government has no obligation to obtain for a
defendant records that it does not already have in its possession or control.”
United States v. Hall, 171 F.3d 1133, 1145 (8th Cir. 1999). Under the facts
presented, it is undisputed the prosecution does not currently possess
Investigator Brown’s files, and there is no showing it has control over those files.
So, the government is not required to obtain this information for the defendant. It
has provided (or will provide) to Voight’s counsel the report from its post-
indictment interview of Investigator Brown. After reviewing that document,
considered in conjunction with his personal knowledge and experience regarding
Investigator Brown’s investigation and statements, Voight can decide whether he
wants to initiate his own discovery to obtain Investigator Brown’s report, case
files, and notes. Neither Brady nor Rule 16 support obtaining a court order that
effectively shifts that discovery work to the prosecution.


      Voight’s motion to compel production of exculpatory information as
required under Brady and/or information material to his defense is denied.


                                          4
      2)     Jencks Act and Rule 26.2 Disclosures.


      Citing the Jencks Act and Rule 26.2, Voight moves for an order requiring
the government to disclose the statement(s) of Investigator Brown. (Filing No.
110, at CM/ECF pp. 3-4). The Jencks Act requires the district court, on the
motion of a defendant, to produce any “statements” of a government witness that
relate to the subject matter of the witness's testimony, after the witness has
testified on direct examination at trial. 18 U.S.C. § 3500(b). Rule 26.2 likewise
requires disclosure of witness statements, with the obligation broadened to
include statements of not only trial witnesses, but also witnesses at detention,
preliminary, suppression, sentencing, revocation, and § 2255 hearings. Under
either the Jencks Act or Rule 26.2, the government’s disclosure obligation does
not begin until after the witness testifies, and then only upon the request of the
defendant.


      Here, Investigator Brown has not testified, and the prosecution does not
plan to call him as a witness in this case. Voight is not entitled to early disclosure
of any statement, if any, made by Investigator Brown.


      Accordingly,


      IT IS ORDERED that Defendant’s motion for disclosure, (Filing No. 110), is
denied.

      Dated this 3rd day of June, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge


                                          5
